Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction filed 23 June, 2021. As filed, Claims 1-24 are pending. 
Priority
This application, 07/20/2018 is a national stage entry of PCT/CN2017/072078 , International Filing Date: 01/22/2017 claims foreign priority to CN2016-10044990.8 , filed 01/22/2016.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 10/22/2018, 10/10/2019, 10/13/2020 and 04/07/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Election/Restrictions
Applicant's election without traverse of Group I claims 1-15, in the reply filed on June  23, 2021 is acknowledged.  
In response to a further requirement for the election of a single disclosed species, Applicants further elected Species 3-(15-hydroxypentadecyl)-2,4,4-;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding claim 8: the compound of formula IV wherein R1, R2 and R3 are all methyl, R8 is isobutoxy, X is Br, A is -(CH2)15-. PG is tetrahydro-2-hydro-pyranyl.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The Applicants indicated that claims 1-9, and 11-14 read of the elected species.
The claims 1-9, and 11-12 read of a single elected species, since claims 13, and 14 require a different route to crude product III via distinct species.
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicants' elected species have been found not allowable due to the following rejections. 
Claims 10, 13-15 are withdrawn from further consideration as being drawn to a nonelected species.
Claims 1-9, 11-12 will be examined on the merits herein to the extend they read on the elected species.
Claim Objections
1.Claims 1 and 8 objected to because of the following informalities:  the recitation “achieved by the following” in claims 1 and 8 should be replaced for more suitable claim terminology (e.g. “shown in").
2. Claims 1 and 8 objected to because of the following informalities:  the recitation “the substituted means substituted with one substituent” in claims 1 and 8 should be replaced for more suitable claim terminology.
2. Claims 1, 3, 5, 7 are objected for reciting improper Markush language: the recitation in claims for definition of variables of Markush formula “selected from” should be changed to “selected from the group consisting of”. See MPEP 803.02. “A Markush-type claim recites alternatives in a format such as "selected from the group consisting of A, B and C."
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.The term "preferably " in claims renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, therefore and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
2.Regarding claims 3, 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2004/087630, 14 October 2004 by Luu  (“the ‘630 publication”; cited by Applicants in IDS)  and further in view of Greene, PROTECTIVE GROUPS in ORGANIC SYNTHESIS. New York: Wiley-Interscience, 1999, and 3rd Ed. pp.350-358 (cited by Applicants in IDS) and Shirini, Arkivoc, 2007, 34-39 (cited by Applicants in IDS).
Instant claims are drawn to method for producing a high-purity cyclohexenone long-chain alcohol represented by formula I, the method comprising the steps of
(la) subjecting a cyclohexenone long-chain alcohol crude product III and
hydrazine or its derivative R4NHNH2 to a condensation reaction to obtain a compound II, and 
(lb) hydrolyzing the compound II in the presence of an acidic substance to obtain
the high-purity compound I:
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Claim 8 recites that cyclohexenone long-chain alcohol crude product III is obtained by the method comprising the steps of
(2a) subjecting a compound IV and a compound V to a metal-mediated Barbier
reaction to generate a compound VI, and
(2b) subjecting the compound VI to a deprotection reaction in the presence of an
acidic substance to remove a protective group, thereby obtaining the cyclohexenone long-chain.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Regarding instant claims 1, 8, the ‘630 publication teach process for producing cyclohexenone long-chain alcohol represented by the following formula (1) 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
: wherein A represents a C10-Cl8 alkylene or alkenylene group, and each of R1, R2, and R3 individually represents hydrogen or methyl (which corresponds to claimed formula (I), comprising reacting a 3-alkoxy-2-cyclohexen-1-one derivative represented by the following formula (2) 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
: wherein R1, R 2, and R3 have the same meanings as in formula (1), and R4 represents a C1-C5 alkyl group (which corresponds to claimed formula 2 of instant clam 8) with a Grignard's reagent prepared by protecting the hydroxyl groups of C10-Cl8 m-halogenoalcohol through silylation, and hydrolyzing the resultant reaction product (page 2-3) and further that: 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Regarding instant claims 8, 9, 11, 12 the ‘630 publication teach in the preparative example on page 13-14 the synthesis of 3-(15-hydroxypentadecyl)-2,4,4-trimethyl-2-
cyclohexen-1-one  by using magnesium metal mediated Barbier reaction: 15-bromo-1-(t butyldimethylsiloxy)pentadecane (1 g, 2.36 mmol)- (which corresponds to claimed formula V of instant clam 8 wherein PG is –CH2-Si-(tBu)) dissolved in absolute ethyl ether (3 mL) and magnesium (0.115 g) (instant claim 9) were mixed, and the mixture was refluxed for 40 minutes. Subsequently, 3-ethoxy-2,6,6-trimethyl-2- cyclohexen-1-one (287.5 mg, 1.57 mmol) (which corresponds to claimed formula IV of instant clam 8) dissolved in tetrahydrofuran (2 mL) was added thereto (instant claim 11; which corresponds to step (2a) of claimed process). After stirring the mixture for four hours, 10% hydrochloric acid (3 mL) (instant claim 11) was added and the reaction was allowed to continue for 17 hours under stirring (which corresponds to step (2b) of claimed process). The reaction mixture was neutralized with sodium hydrogen carbonate, followed by extraction· with ethyl ether (3x). The organic layers were combined, washed with aqueous NaCl solution, dried, filtered, and concentrated. The crude product was purified by silica gel column chromatography (hexane/ethyl 5 acetate= 9/1 - 6/4; concentration gradient= 5%), to afford 222.7 mg (0.61 mmol) of 3-(15-hydroxypentadecyl)-2,4,4-trimethyl-2-cyclohexen-1-one pure product (instant claim 2).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

The method of the present application differs from the method described in the ‘630 publication in that prior art teach purification of crude product obtained in the synthesis of cyclohexanone long chain alcohol via chromatography while instant claims require treatment with hydrazine for the formation of the same compound.
However, the protection and deprotecting of a ketone compound using hydrazine as alternative purification strategy is a known strategy and discussed in the prior art by Greene and Shirini.
Greene  teach that purification of ketones by converting carbonyls compound into the hydrazone or the semicarbazone, or oximes followed by hydrolysis to regenerate the carbonyl group. Reaction of substituted cyclohexanone substrates with N,N-dimethyl hydrazine followed by regeneration of carbonyl group is discusses on page 350-355:
Regarding instant claims 1, 3, 4, 5 the methodology of Greene teach reacting of carbonyl with  N,N-dimethylhydrazine (which is corresponds to claimed R4NHNH2 1a wherein R4 is methyl) in which the reaction is conducted at reflux in the presence of the acetic acid and ethanol or at room temperature in the presence of TMSCl  to form the corresponding hydrazone (which is corresponds to the step (la) of instant claims).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Regarding the hydrolysis of hydrazone  of formula II step (lb) of the claimed process, instant claims 1, 6, 7 Greene discuss various conditions as listed at 1-19 page 350-351 which include treatment of hydrazine at room temperature or heating reflux condition with acetic acid, the boron trifluoride ether, silica gel and as suitable solvents: acetonitrile, methanol, ethanol, water, tetrahydrofuran:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Furthermore, the publication by Shirini teach that oximes, hydrazones, semicarbazones and azines are useful protecting groups and are widely used for purification and characterization of carbonyl compounds (page 34). Table summarizes the results of the conversion of various oximes, hydrazones, semicarbazones and azines to their corresponding aldehydes and ketones. The cleavage of C=N bonds of semicarbazones using this method proceeds very rapidly at room temperature, while
other reactions proceed in refluxing acetonitrile. The products of the above-mentioned reactions were isolated simply by filtering the mixture and evaporating the solvent from filtrate.  The method has advantages in terms of yields, heterogeneous nature, low cost and availability of reagents, short reaction times and easy work-up and will make a useful and important addition to the present methodologies (page 35- 36).
Based on the teachings of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the ‘630 publication regarding preparation of cyclohexanone long chain alcohols by same synthesis strategy as required by and steps  (2a) and (2b)  of claimed process with the teachings of Greene and Shirini regarding utilizing oximes, hydrazones, semicarbazones and azines as protecting groups of carbonyl compounds, which correspond to steps  (1a) and (1b)  of claimed process and alternative route to purification od cyclohexanone because the prior art specifically teach that oximes, hydrazones, semicarbazones and azines are widely used for purification and characterization of carbonyl compounds is an alternative route and  routinely employed as purification of carbonyl compounds strategy.
Given that Green and Shirini teach that the advantages in terms of yields, heterogeneous nature, low cost and availability of reagents, short reaction times and easy work-up of purification of carbonyl compounds via reaction with hydrazine to form hydrazones intermediates followed by hydrolysis to liberate carbonyl group, one of ordinary skill in the art would have been motivated to combine the teachings of prior art and to utilize such purification strategy of cyclohexanone long chain alcohols instead of column chromatography as disclosed by the ‘630 publication, with reasonable expectation of success. 
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S. at_, 82 USPQ2d at 1395.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
Claims 1-9, and 11-12 are rejected. Claims 10, 13-24 are withdrawn from consideration. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622